Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 25, 2016

The Court of Appeals hereby passes the following order:

A16D0363. JAMES EDWARD WATKINS v. THE STATE.

      James Edward Watkins pled guilty to criminal charges and was sentenced to
serve time in prison.1 Watkins filed a motion seeking credit for time served prior to
his guilty plea. On March 10, 2016, the trial court denied the motion on the basis that
it lacked authority to determine credit for time served. Watkins filed this application
for discretionary appeal on April 30, 2016. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements
of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal made beyond 30 days.2 See Boyle v. State, 190 Ga. App. 734 (380 SE2d 57)
(1989). Here, Watkins filed his application 51 days after entry of the order he seeks
to appeal. Accordingly, this untimely application is hereby DISMISSED for lack of
jurisdiction.




      1
        Based upon the limited information included with the application, we are
unable to ascertain the offenses to which he pled guilty or his sentence.
      2
         Furthermore, the trial court properly dismissed the application because a
claim for credit for time served should be directed to the Department of Corrections
rather than the trial court. See Cutter v. State, 275 Ga. App. 888, 890 (2) (622 SE2d
96) (2005). If dissatisfied with the Department’s response, Watkins’ remedy would
be to file a mandamus or injunction action against the Commissioner of the
Department of Corrections. See id.
Court of Appeals of the State of Georgia
                                     05/25/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.